ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-208, concluding that ROBERT E. BARTH, JR., of MARLTON, who was admitted to the bar of this State in 1995, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board further having concluded that respondent should be required to submit proof to the Office of Attorney Ethics that he is enrolled in an alcohol treatment program;
And good cause appearing;
It is ORDERED that ROBERT E. BARTH, JR., is hereby reprimanded; and it is further
ORDERED that respondent submit proof to the Office of Attorney Ethics that he is enrolled in an alcohol treatment program; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.